Citation Nr: 1610882	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for chronic ear infections.

4.  Entitlement to an initial compensable rating for restless leg syndrome.

5.  Entitlement to an initial compensable rating for degenerative joint disease of the lumbar spine.

6.  Entitlement to an initial compensable rating for eczema.

7.  Entitlement to an initial compensable rating for right ear hearing loss.

8.  Entitlement to an initial rating in excess of 10 percent for hypertension.

9.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.
10.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with chronic obstructive pulmonary disease (COPD) and fatigue.  

11.  Whether the severance of service connection for extraction of tooth #8 due to periodontal disease was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to February 2012.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO in Lincoln, Nebraska, currently has jurisdiction of the claims.  The current record before the Board consists entirely of electronic file known as Virtual VA.

In pertinent part, the June 2012 rating decision denied service connection for left ear hearing loss, chronic ear infections, and a left knee disorder.  Service connection was granted for restless leg syndrome, right ear hearing loss, extraction of tooth #8 due to periodontal disease, eczema and degenerative joint disease of the lumbar spine, hemorrhoids, hypertension, and obstructive sleep apnea with COPD and fatigue.  The RO assigned noncompensable (zero percent) ratings for restless leg syndrome, right ear hearing loss, extraction of tooth #8 due to periodontal disease, eczema and degenerative joint disease of the lumbar spine; 10 percent ratings for hemorrhoids and hypertension; and a 50 percent rating for obstructive sleep apnea with COPD and fatigue, all effective February 26, 2012, the day following the Veteran's discharge from active duty service.  This appeal ensued.  

The Veteran presented testimony before a Decision Review Officer in March 2013, and at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2015.  Transcripts of both hearings are of record.  

The issues of entitlement to initial compensable ratings for restless leg syndrome and degenerative joint disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for service connection for left ear hearing loss and chronic ear infections, and his claims for initial increased ratings for eczema, obstructive sleep apnea with COPD and fatigue, hypertension, and right ear hearing loss.  

2.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to an initial rating in excess of 10 percent for hemorrhoids.  

3.  The Veteran has submitted a private medical opinion that establishes the symptoms and x-ray findings of the left knee are consistent with arthritis incurred during active duty service. 

4.  The evidence of record establishes that the award of service connection for extraction of tooth #8 was clearly and unmistakably erroneous since it was due to periodontal disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for chronic ear infections have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial compensable rating for eczema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial compensable rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
7.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with COPD and fatigue have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for service connection for a left knee disorder, diagnosed as arthritis, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  The severance of the award of service connection for extraction of tooth #8 due to periodontal disease was proper.  38 U.S.C.A. §§ 1110, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claims for entitlement to service connection for left ear hearing loss and chronic ear infections, and his claims for initial increased ratings for eczema, obstructive sleep apnea with COPD and fatigue, hypertension, and right ear hearing loss.  See hearing transcript.  In August 2015, also prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to an initial rating in excess of 10 percent for hemorrhoids.  See VA Form 21-4138.  As the Veteran has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 

Service Connection

In this decision, the Board grants entitlement to service connection for a left knee disorder, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a left knee disorder.  He testified in March 2013 that he injured his left knee when he was jumping out of a truck while loaded with gear and hit it on a pile of rocks, that he sought treatment for his left knee, and that his left knee has hurt and stiffened up since that incident.  He testified in June 2015 that he had gone through his military records and could not find the notation related to his left knee.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any left knee problems, though they do document the Veteran sought treatment related to his right knee.  Irrespective of the foregoing, the Board finds that the Veteran is competent to report that he injured his left knee in service and that this assertion is credible.  

The Veteran submitted an April 2014 statement from his private physician, Dr. T.D.F.  Dr. F. reported that he had reviewed the Veteran's medical records and had conducted an examination and had taken x-rays and that it was "more likely than not that the symptoms and xray findings of the left knee are consistent with arthritis you would have received while active duty in the military."  In a January 2015 VA treatment record, the Veteran was assessed with bilateral knee pain, left greater than right, and it was noted that past x-rays had shown early arthritis.  

Given the Veteran's competent and credible assertion that he injured his left knee during active duty service, considering the fact that the Veteran served on active duty for almost 21 years, and taking the opinion provided by Dr. F. and the January 2015 VA treatment record's findings into account, the Board resolves all reasonable doubt in the Veteran's favor in finding that service connection for a left knee disorder, diagnosed as arthritis, is warranted as incurred in service.  

Severance

In June 2012, the RO awarded service connection for extraction of tooth #8 due to periodontal disease.  In March 2014, the RO notified the Veteran that it planned to sever service connection due to the determination that clear and unmistakable error had been made.  Service connection was severed in a July 2014 rating decision.  

VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This duty does not apply to claims such as the one involving the issue of whether the severance of service connection for extraction of tooth #8 due to periodontal disease was proper, which involve other due process considerations that have been met in this case.  See 38 C.F.R. §§ 3.103, 3.105.  More specifically, the Veteran was notified of the proposal to sever service connection for extraction of tooth #8 due to periodontal disease in a February 2014 rating decision and in a letter dated March 17, 2014.  These documents provided the Veteran with detailed reasons for the proposed severance; the March 2014 letter informed the Veteran of the type of information or evidence he could submit in response and his rights to a personal hearing and to representation.  The letter also informed the Veteran that unless additional evidence was received within 60 days, benefits would be severed.  Service connection was subsequently severed in July 2014 effective November 1, 2014.  The Board finds that the Veteran was provided due process and the matter is ready for adjudication.  

Service connection may be severed only where the Government establishes that the award of service connection was clearly and unmistakably erroneous.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, to determine whether clear and unmistakable error was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied.

Based on the foregoing, the Board must determine whether the June 2012 rating decision was clearly and unmistakably erroneous in granting service connection for extraction of tooth #8 due to periodontal disease based on all the evidence of record.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2015)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2015).  38 C.F.R. § 3.381(a) (2015).  

Service dental records indicate that the Veteran was seen on February 19, 2008, with complaint of symptoms involving tooth #8 for approximately one week.  He reported that he felt as though it may be loose and that he was having some bleeding around the adjacent gum tissue and a dull ache with biting.  He reported that the symptoms began after having his teeth cleaned recently.  Objective examination revealed that tooth #8 had no sign of decay, gingival inflammation, or reports of temperature sensitivity.  Radiograph indicated tooth #8 as status post successful root canal.  On March 20, 2008, the Veteran reported no change to gum/tooth soreness on tooth #8.  Pain was noted, as was extensive bone loss between teeth #8 and #9 since one month prior.  Evaluation with a periodontist was recommended.  The following day, the Veteran was diagnosed with localized severe aggressive periodontitis.  

The Veteran reported that he was starting to develop slight discomfort in tooth #8 again on April 21, 2008.  Radiographs taken that day revealed complete horizontal fracture of tooth #8 slightly apical to gingival margin.  Extraction with ridge preservation procedure was recommended for that tooth.  The Veteran subsequently gave his authorization for the extraction of tooth #8 with placement of bone graft and regenerative membrane materials.  See consent for periodontal surgery.  It was noted on an April 2008 preanesthetic assessment for conscious sedation that the preop diagnosis was nonrestorable/hopeless tooth #8.  Tooth #8 was extracted on May 7, 2008.  

After review of the evidence, the Board finds that severance of service connection for extraction of tooth #8 due to periodontal disease was proper.  The regulations specifically prohibit the grant of service connection for a tooth lost as a result of periodontal disease.  In this case, the probative evidence does not suggest that the Veteran's tooth #8 was extracted for any reason other than localized severe aggressive periodontitis, and the Veteran has not contended otherwise.  See June 2015 hearing transcript.  Periodontitis is defined as an inflammatory reaction of the tissues surrounding a tooth (periodontium), usually resulting from the extension of gingival inflammation (gingivitis) into the periodontium.  See Dorland's Illustrated Medical Dictionary 1262 (28th ed. 1994).  Given the foregoing, the Board finds the June 2012 rating decision was clearly and unmistakably erroneous in granting service connection for extraction of tooth #8 due to periodontal disease and severance was proper.  


ORDER

The issue of entitlement to service connection for left ear hearing loss is dismissed.

The issue of entitlement to service connection for chronic ear infections is dismissed.

The issue of entitlement to an initial compensable rating for eczema is dismissed.

The issue of entitlement to an initial compensable rating for right ear hearing loss is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for hypertension is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for hemorrhoids is dismissed.

The issue of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with COPD and fatigue is dismissed.  

Service connection for a left knee disorder, diagnosed as arthritis, is granted.

Severance of service connection for extraction of tooth #8 due to periodontal disease was proper, and the appeal is denied.  


REMAND

The claims remaining on appeal are the claims for initial compensable ratings for restless leg syndrome and degenerative joint disease of the lumbar spine.  The only VA examination conducted in conjunction with these claims was in December 2011, when the Veteran was first seeking service connection.  Although the restless leg syndrome was discussed in a limited fashion during a November 2013 sleep apnea Disability Benefits Questionnaire (DBQ), the Board finds that more contemporaneous and comprehensive examinations of these disabilities are needed.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his restless leg syndrome.  The electronic files must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner is asked to identify the muscle groups involved and discuss the frequency and severity of the Veteran's restless leg syndrome, with specific discussion as to whether it is mild, moderate or severe.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

2.  Schedule an appropriate VA examination to determine the current nature, extent, and severity of the Veteran's service-connected lumbar spine disability.

The examiner is to identify all residuals attributable to the Veteran's service-connected lumbar spine disability.

The examiner is to report the range of motion measurements for the lumbar spine, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine segment is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected lumbar spine degenerative disc disease and discuss the extent, if any, of paralysis of the nerves involved.  

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of his lumbar spine disability.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Readjudicate the remaining claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


